ATTACHMENT TO INTERVIEW SUMMARY
New References
1. Chen (US 20140092561 A1) teaches "A back cover for a handheld mobile device... said back cover body defines a plurality of holes, and said plurality of holes are distributed on said back cover body" [claim 1, 4] and “the shape and size of each of the holes are the same” [P0018, emphasis added].
2. Leff (US 3661469 A) teaches an “apparatus for maintaining a rotating drill perpendicular to a flat or curved surface.” (C1L5-8). 
3. Dance (US 7667158 B2) teaches “relative movement between a power beam and the workpiece (1) … to form … a hole (4)” [Abstract] which “include penetrating holes, blind holes, cavities, craters” (C3L4)  and “The process is generally applied to a surface perpendicular to the incident power beam direction” (C11L1-2).
Explanation
	Cell phone cases with recesses on their curved surfaces were disclosed by Samsung (NPL 2014)1 or NamSu (US D660272)

    PNG
    media_image1.png
    1500
    2000
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    1326
    2000
    media_image2.png
    Greyscale

	Cell phone cases formed from metal were disclosed by Jin (“cases for such portable electronic devices are typically fabricated from a synthetic resin or a metallic material” [P0006]).
	Examiner maintains that (A) electronic housings with recesses as claimed were known, (B) it would have been obvious to make the housing out of metal, and (C) that metal housings with recesses as claimed could have been formed using known methods. In support of this, New Reference 1 shows that holes with uniform sizes on electronic housings were known; and, New Reference 2-3 shows methods for forming holes on surfaces. Specifically:
	New Reference 1, Chen, discloses that it was known to form "A back cover for a handheld mobile device... said back cover body defines a plurality of holes, and said plurality of holes are distributed on said back cover body" [claim 1, 4] and “the shape and size of each of the holes are the same” [P0018]. Therefore, it would have been known that the recesses could be the same shape. If the recesses had the same shape, then they would have the same angle with respect to the because otherwise they would not be the same size and shape.
	New Reference 2, Leff, teaches an “apparatus for maintaining a rotating drill perpendicular to a flat or curved surface.” (C1L5-8) and thereby demonstrates that it would have been possible to provide recesses on a curved surface using methods that are not disclosed in the application, e.g., by using a drill.
New Reference 3, Dance demonstrates that a person forming a blind hole would have known to form the hole by maintaining the cutting tool at an angle perpendicular (i.e., normal) to the surface.
Conclusion	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS R KRASNOW whose telephone number is (571)270-1154. The examiner can normally be reached M-R: 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xiao Zhao can be reached on 571-270-5343. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NICHOLAS R KRASNOW/Examiner, Art Unit 1744                                                                                                                                                                                                        


    
        
            
        
            
        
            
    

    
        1https://tablet-news.com/samsung-galaxy-s5-review-best-screen-and-camera-of-2014-so-far-very-good-battery-novelty-doesnt-impress-video/